On Rehearing Granted
PER CURIAM.
On rehearing granted and after oral argu-. ment before the Court en banc, it is Ordered that the per curiam opinion and judgment of this Court affirming the judgment of the Circuit Court of Dade County appealed, from, be and the same is hereby adhered to on the authority of Dade County v. Brigham, Fla., 47 So.2d 602, 18 A.L.R.2d 1221, which case is hereby, in all respects approved and confirmed.
DREW, C. J., and TERRELL, THOMAS, HOBSON, ROBERTS, THORNAL and O’CONNELL, JJ., concur.